DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The present application is a continuation of U.S. Patent 10,965,754, which is a continuation of U.S. Patent 10,498,826, which is a continuation of U.S. Patent 10,091,292.  Application filed on March 26, 2021 has been entered.  Claim 1-21 are pending.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 5, 12 and 19 recite the limitation "wherein identifying the first document comprises…"  There is insufficient antecedent basis for this limitation in the claims.   Claim 1, 8 and 15 recite “identify[ing] a first document associated with the first content category” and claim 4, 11 and 18 recites “identify[ing] the first document based on the relationship”.  There are two instances of “identify a[the] first document” in the claim 1 and 4.  It is not clear which instance “identifying the first document” in depending claim 5 is referring to.  Same rationale applies to claims 12 and 19.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Strietzel (PG PUB US2002/0120564) in view of Ruffner (PG PUB US2012/0191715) and Chen (PG PUB US2006/0200445).

Regarding claim 1, Strietzel teaches “a system for provisioning content,” (FIG. 1 illustrates an example architecture for a content delivery system 100 designed to provide such a service [Strietzel, para 0023]); 
“provide, by a first server associated with an enterprise content management system, documents in response to user requests;” (Content server 102 allows users to browse content available from content providers 104A, 104B, and 104C, and then select content items to be downloaded to terminals 106, 114 or 116 [Strietzel, para 0024]);
“store, in a relationship database, information about users associated with clients that requested the documents provided by the first server;” (content server 102 tracks access information/statistics for all users by storing information pertinent to content accessed in tracking database 110, where the users may access content server 102 through terminals 106, 114 or 116 [Strietzel, para 0032, 0024]);
“using the relationship database, identify a first content category based on content associated with a client associated with a first user, the content associated with the client associated with the first user including first content accessed by the first user;” (Content server 102 tracks access information/statistics for all users by storing information pertinent to content accessed in tracking database 110.  Tracking information may be used to make recommendations for other content items available from content providers 104. Thus, for example, if the user downloads songs from a particular artist [first content category], content server 102 may be used to generate a recommendation when a new song from this artist becomes available or 
“identify a first document associated with the first content category, and not part of the first content accessed by the first user;” (If the user downloads songs from a particular artist, content server 102 may be used to generate a recommendation when a new song [first document] from this artist becomes available or to recommend another song [first document] by the artist that the user has not previously accessed [Strietzel, para 0033]);
“send a message from the first server to the client associated with the first user to suggest the first document associated with the first content category to the first user.” (The recommendation may take the form of an advertisement [message] [Strietzel, para 0033]).
However, Strietzel does not teach “the system comprising:
a processor;
a non-transitory, computer-readable medium storing a processor-based application, the processor-based application including instructions that are executable by the processor to:”
“identify content categories associated with the documents provided by the first server, wherein identifying the content categories comprises parsing the documents provided by the first server and extracting tags corresponding to the content categories from the documents provided by the first server;”
“store, in a relationship database, the extracted tag;”
Ruffner teaches “the system comprising:
a processor;
a non-transitory, computer-readable medium storing a processor-based application, the processor-based application including instructions that are executable by the processor to:” (FIG. 7 is a block diagram of a machine in the form of a computer within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein.  The example computer system 1500 includes a processor 1502 and main memory 1501, where the software 1523 may also reside, completely or at least partially, within the main memory 1501 and/or within the processor 1502 during execution thereof by the computer system 1500 [Ruffner, para 0041-0043]);
“identify content categories associated with the documents provided by the first server, wherein identifying the content categories comprises parsing the documents provided by the first server and extracting tags corresponding to the content categories from the documents provided by the first server;” (The topic identifier module 52 may analyze the text of the web document and form topic vectors based on the words [tags] found within the text, where the web documents are retrieved from one or more external services (e.g., content partners or social networking services) [Ruffner, para 0033]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Strietzel to comprise the claimed limitation to effectively enhance user experience by allowing the system to rapidly identify upwardly trending topics or news events for users [Ruffner, 0029].
“store, in a relationship database, the extracted tag;”
Chen teaches “store, in a relationship database, the extracted tag;” (History database 58 may store history information for one or more content sources 12, such information may include keywords associated with the document [Chen, para 0067])
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Strietzel-Ruffner to comprise the claimed limitation to effectively enhance user experience by identifying and providing legitimacy information based on a link associated with the search result document [Chen, para 0061].

Claim 8 lists all the same elements of claim 1 respectively and a computer program product comprising a non-transitory, computer-readable medium storing a set of the computer-executable instructions, the set of computer-executable instructions comprising instructions for (The software 1523 may also reside, completely or at least partially, within the main memory 1501 and/or within the processor 1502 during execution thereof by the computer system 1500 [Ruffner, para 0043]) Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 8.

Claim 15 lists all the same elements of claim 1 respectively, but claims the method form rather than the system. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 15.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Strietzel (PG PUB US2002/0120564) in view of Ruffner (PG PUB US2012/0191715) and Chen (PG PUB US2006/0200445) as applied to claim 1, 8 and 15, and further in view of Herrington (PG PUB US2005/0033657).

Regarding claim 2, Strietzel a smodified by Ruffner and Chen does not teach “wherein identifying the first document comprises identifying the first document based on a user-access level of the first user.”
Herrington teaches “wherein identifying the first document comprises identifying the first document based on a user-access level of the first user.” (The personalization engine identifies suggested articles based on predetermined thresholds of accessibility--only some users may be given access or rights to view selected content items [Herrington, para 0047]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Strietzel-Ruffner-Chen-Todd to comprise the claimed limitation to effectively improve network security as sensitive contents are restricted to authorized users.

Claim 9 lists all the same elements of claim 2 respectively, but claims the computer program product form rather than the system. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 9.

Claim 16 lists all the same elements of claim 2 respectively, but claims the method form rather than the system. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 16.

Claim 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Strietzel (PG PUB US2002/0120564) in view of Ruffner (PG PUB US2012/0191715) and Chen (PG PUB US2006/0200445) as applied to claim 1, 8 and 15, and further in view of Todd (US Patent 7,451,225).

Regarding claim 3, Strietzel as modified by Ruffner and Chen does no teach “wherein identifying the first content category comprises determining that the first user requested documents associated with the first content category more than an association threshold.”
Todd teaches “wherein identifying the first content category comprises determining that the first user requested documents associated with the first content category more than an association threshold.” (An edge cache, such as caching server 300a in system 100, provides content to access point 104 and is configured with a prefetch policy identifying a content type [category] based on user recess. For example, if recent accesses [provisioning threshold frequency] from a user sought access to content of a particular type (e.g., music files, PowerPoint slides, etc.), it may be predicted that future access requests will seek access to content units of the same type, the type is identified and a preference is given to prefetching those types of content units [Todd, Fig. 2, 6, column 25, line 9-20]).


Claim 10 lists all the same elements of claim 3 respectively, but claims the computer program product form rather than the system. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 10.

Claim 17 lists all the same elements of claim 3 respectively, but claims the method form rather than the system. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 17.

Claim 4-6, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strietzel (PG PUB US2002/0120564) in view of Ruffner (PG PUB US2012/0191715) and Chen (PG PUB US2006/0200445) as applied to claim 1, 8 and 15, and further in view of Bernhardsson (PG PUB US2013/0332842).

Regarding claim 4, Strietzel as modified by Ruffner and Chen teaches 
“wherein the processor-based application comprises instructions executable to:” (FIG. 7 is a block diagram of a machine in the form of a computer within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein.  The example computer system 1500 includes a processor 1502 and 
However, Strietzel as modified by Ruffner and Chen does not teach “maintain a relationship between the first user, the first content accessed by the first user, a second user who accessed the first content, and second content accessed by the second user; and
identify the first document based on the relationship.”
Bernhardsson teaches “maintain a relationship between the first user, the first content accessed by the first user, a second user who accessed the first content, and second content accessed by the second user; and” (The database 118 also includes a list of users 336, which allows the content server to track the likes and dislikes of the users, and thus present users with content items 324 that better match a user's likes.  The first content item 324-1 [first content] is provided (614) to a first plurality of users 112 (including first user), in addition to the first user 112-1 [second user].  A sequence of content items 324 is provided (616) to the first user 112-1 (The A sequence of content items other than the first content item 324-1 are second content) [Bernhardsson, para 0068, 0083]);
“identify the first document based on the relationship.” (After the item selection criteria 342-4 for the second user have been adjusted based on the inputs received from two or more users, the second user 112-4 requests a content item 324.  The content item selection module 322 selects (646) a content item [first document] 
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Strietzel-Ruffner-Chen to comprise the claimed limitation to effectively enhance user experience by reducing the number of times the user skips tracks, thus indicating that the selection algorithm for a particular radio station is selecting tracks that the user wants to hear [Bernhardsson, para 0017].

Regarding claim 5, Strietzel as modified by Ruffner, Chen and Bernhardsson teaches “wherein identifying the first document comprises” (If the user downloads songs from a particular artist, content server 102 may be used to generate a recommendation when a new song [first document] from this artist becomes available or to recommend another song [first document] by the artist that the user has not previously accessed [Strietzel, para 0033]);
“determining from the relationship that the second user accessed the first document.” (The content item selection module 322 selects (646) a content item [first document] from the plurality of available content items 324 for the second user 112-4 according to the adjusted content item selection criteria 342-4.  In addition, The database 118 also includes a list of users 336, which allows the content server to track the likes and dislikes of the users, and thus present users with content items 324 that better match a user's likes [Bernhardsson, para 0086, 0068]);
“determining from the relationship that the first user and the second user accessed a second document associated with the first content category” (In another embodiment, based on the content item 324-3 in the playlists 338, and the correlation of the playlists with the first content item attribute 334-3 from the user-generated information, the content server assigns (722) the first content item attribute 334-3 to the first content item 324-3 [Bernhardsson, para 0088]).
The motivation regarding to the obviousness to claim 4 is also applied to claim 5.

Regarding claim 6, Strietzel as modified by Ruffner, Chen and Bernhardsson teaches “wherein identifying the first content category comprises” (Content server 102 tracks access information/statistics for all users by storing information pertinent to content accessed in tracking database 110.  Tracking information may be used to make recommendations for other content items available from content providers 104. Thus, for example, if the user downloads songs from a particular artist [first content category], content server 102 may be used to generate a recommendation when a new song from this artist becomes available or to recommend another song by the artist that the user has not previously accessed [Strietzel, para 0032-0033]);
“determining that the first user and second user accessed content associated with a second content category and” (In another embodiment, based on the content item 324-3 in the playlists 338, and the correlation of the playlists with the first content item attribute 334-3 from the user-generated information, the content server assigns (722) the first content item attribute 334-3 to the first content item 324-3 [Bernhardsson, para 0088]).
“determining that the second user accessed content associated with the first content category.” (Bernhardsson discloses content item attributes can be genres (e.g., “hip-hop,” “jazz,” “rock”) or themes (e.g., “Christmas” or “Hanukkah”).  For example, “Classic Rock” is a content item attribute 334-1, and thus the title of the user's playlist suggests that “Rocket Man” should be classified (502) with the “Classic Rock” 334-1 attribute [Bernhardsson, para 0068, 0079]).
The motivation regarding to the obviousness to claim 4 is also applied to claim 6.

Claim 11 lists all the same elements of claim 4 respectively, but claims the computer program product form rather than the system. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 11.

Claim 12 lists all the same elements of claim 5 respectively, but claims the computer program product form rather than the system. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 12.

Claim 13 lists all the same elements of claim 6 respectively, but claims the computer program product form rather than the system. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 13.

Claim 18 lists all the same elements of claim 4 respectively, but claims the method form rather than the system. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 18.

Claim 19 lists all the same elements of claim 5 respectively, but claims the method form rather than the system. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 19.

Claim 20 lists all the same elements of claim 6 respectively, but claims the method form rather than the system. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 20.

Claim 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Strietzel (PG PUB US2002/0120564) in view of Ruffner (PG PUB US2012/0191715) and Chen (PG PUB US2006/0200445) as applied to claim 1, 8 and 15, and further in view of Todd (US Patent 7,451,225) and Westphal (PG PUB US2015/0039784).

Regarding claim 7, Strietzel as modified by Ruffner and Chen does not teach “wherein the processor-based application comprises instructions executable to:
pre-allocate memory at the first server to store content related to the first content category based on an analysis of the identified content categories;
determine that the first server responded to the user requests with documents that are related to the first content category more often than a provision threshold;
based on a determination that there are additional documents associated with the first content category stored by a content server and not stored by the first server, request, by the first server, the additional documents associated with the first content category from the content server.”
Todd teaches “wherein the processor-based application comprises instructions executable to:” (Fig. 1 shows system 100 comprises edge caching layer 106.  The caching server 300, as a component of the edge caching layer, comprises a processor 352 and a memory 354, such as computer-readable medium encoded with a computer program (i.e., a plurality of instructions), which, when executed on a processor, performs the functions of the embodiments of the present invention [Todd, Fig. 1, column 16, line 25-26; column 18, line 19-22; column 38, line 3-8]);
“determine that the first server responded to the user requests with documents that are related to the first content category more often than a provision threshold;” (An edge cache, such as caching server 300a in system 100, provides content to access point 104 and is configured with a prefetch policy identifying a content type [category] based on user recess. For example, if recent accesses [provisioning threshold] from a user sought access to content of a particular type (e.g., music files, PowerPoint slides, etc.), it may be predicted that future access requests will seek access to content units of the same type, the type is identified and a preference is given to prefetching those types of content units [Todd, Fig. 2, 6, column 25, line 9-20]);
“based on a determination that there are additional documents associated with the first content category stored by a content server and not stored by the first server, request, by the first server, the additional documents associated with the first content category from the content server.” (If recent accesses from a user 
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Strietzel-Ruffner-Chen to comprise the claimed limitation to effectively conserve network bandwidth by prefetching and caching content which users may request in the future.
However, Strietzel as modified by Ruffner, Chen and Todd does not teach “pre-allocate memory at the first server to store content related to the first content category based on an analysis of the identified content categories;”
Westphal teaches “pre-allocate memory at the first server to store content related to the first content category based on an analysis of the identified content categories;” (The cache manager 322 of a controller pre-allocates caches according to statistics of content request and/or access frequencies. For example, the controller allocate some amount of caches in the network for storing contents associated with the first category, which are frequently accessed to end users [Wesiphal, para 0035, 0043].
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Strietzel-Ruffner-Chen-Todd to comprise the claimed limitation to effectively reduce network traffic by optimizing content caching [Westphal, para 0021].



Claim 14 lists all the same elements of claim 7 respectively, but claims the computer program product form rather than the system. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 13.

Claim 21 lists all the same elements of claim 7 respectively, but claims the method form rather than the system. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 21.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 




/BILLY H NG/
Examiner, Art Unit 2441
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441